Back to Form 10-Q [form10-q.htm]
Exhibit 10.3

EMPLOYMENT AGREEMENT
 
       This EMPLOYMENT AGREEMENT (the “Agreement”) is made as of October 28,
2009, by and among WELLCARE HEALTH PLANS, INC., a Delaware corporation
(“WellCare”), COMPREHENSIVE HEALTH MANAGEMENT, INC., a Florida corporation (the
“Corporation”), and Scott Law, an individual (“Executive”).
 
RECITALS
 
       WHEREAS, WellCare and the Corporation desire for the Corporation to
employ Executive as its Senior Vice President, Health Care Delivery and for the
Executive to be appointed by WellCare as its Senior Vice President, Health Care
Delivery, and Executive desires to accept such employment and appointment.
 
       NOW, THEREFORE, in consideration of the mutual promises, covenants, and
agreements set forth herein, the parties hereto agree as follows:
 
ARTICLE 1
 
EMPLOYMENT, TERM, AND DUTIES
 
1.1   Employment.  The Corporation shall hereby employ Executive as Senior Vice
President, Health Care Delivery of the Corporation, upon the terms and
conditions set forth in this Agreement.  During the Term, as defined below in
Section 1.2, Executive also shall be appointed as Senior Vice President, Health
Care Delivery of WellCare.  Executive shall report directly to the Chief
Executive Officer of WellCare, unless otherwise determined by the Board of
Directors of WellCare (the “Board”).
 
1.2   Term.  The Corporation shall employ Executive, and Executive shall serve
as Senior Vice President, Health Care Delivery commencing upon the Executive’s
first day of employment on or about October 28, 2009 (the “Effective Date”) and
continuing thereafter for a term (the “Term”) of four years, unless earlier
terminated under Article 4; provided, that the Term shall automatically renew
for additional one-year periods, unless either the Corporation or Executive
gives notice of non-renewal at least 90 days prior to expiration of the Term (as
it may have been extended by any renewal period).
 
1.3   Duties.  Executive shall perform all the duties and obligations reasonably
associated with the positions of Senior Vice President, Health Care Delivery and
consistent with the Bylaws of WellCare and the Corporation as in effect from
time to time, subject to the supervision of the Chief Executive Officer of
WellCare (or such other individual(s) designated by the Board), and such other
executive duties consistent with the foregoing as are mutually agreed upon from
time to time by Executive and the Chief Executive Officer of
WellCare.  Executive shall perform the services contemplated herein faithfully
and diligently.  Executive shall devote substantially all his business time and
efforts to the rendition of such services; provided, that Executive may
participate in social, civic, charitable, religious, business, educational, or
professional associations and, with the prior approval of the Board, serve on
the boards of directors of companies, so long as such participation does not
materially interfere with the duties and obligations of Executive hereunder.
 
1.4   Primary Work Location.  Executive shall perform the services hereunder at
the Corporation’s offices located in the metropolitan area of Tampa,
Florida.  Executive acknowledges and agrees that the nature of the Corporation’s
business will require travel from time to time.
 
 
 

--------------------------------------------------------------------------------

 
 
ARTICLE 2
 
COMPENSATION
 
2.1   Salary.  In consideration for Executive’s services hereunder, the
Corporation shall pay Executive an annual salary at the rate of $400,000 per
year during each of the years of the Term, payable in accordance with the
Corporation’s regular payroll schedule from time to time (less any deductions
required for federal, state, and local withholding taxes, and any other
authorized or mandated similar withholdings).  The annual salary shall be
reviewed by the Compensation Committee of the Board (the “Compensation
Committee”), or, if there is none, the Board, no less frequently than annually
and may be increased (but not decreased) from its then-existing level at the
discretion of the Compensation Committee or the Board.
 
2.2   Sign-On Bonus.  Executive shall be entitled to a sign-on bonus in the
amount of $100,000, which shall be paid within two weeks of the Effective
Date.  If Executive resigns without “Good Reason,” as defined below in Section
4.1.3, or is terminated for “Cause,” as defined below in Section 4.1.2, less
than one year after the Effective Date, Executive shall be required to repay the
sign-on bonus to the Corporation on a pro-rated basis.  The Executive’s
obligation to repay the sign-on bonus will be reduced on a pro rata basis based
upon the number of months remaining prior to the first anniversary of the
Effective Date, as of the date of Executive’s termination of employment, and
Executive specifically agrees that such repayment may be deducted from any
amounts owed to Executive by the Corporation.
 
2.3   Annual Bonuses.  Executive shall be entitled to a Focal Point Bonus for
2009 in the amount of $252,000, which shall be paid on or before March 15, 2010,
provided that Executive is employed by the Corporation on that date.  In future
years during the Term, Executive shall be eligible to earn bonuses with respect
to each fiscal year (or partial fiscal year), based upon Executive’s achievement
of performance objectives set by the Compensation Committee or the Board after
consultation with Executive, with a targeted bonus of eighty percent (80%) of
Executive’s base annual salary for such fiscal year (or partial fiscal
year).  Any such bonus earned by Executive shall be paid annually by March 15 of
the year following the end of the fiscal year for which a bonus has been earned;
provided, however, that Executive must be employed on the bonus payment date in
order to receive the bonus.
 
2.4   Initial Equity Award.  As an additional element of compensation to
Executive, in consideration of the services to be rendered hereunder, on the
Effective Date, WellCare shall grant to Executive 70,000 restricted stock units
relating to shares of common stock, par value $.01 per share, of WellCare (the
“Restricted Stock Units”).  This grant of Restricted Stock Units shall be
granted under and be subject to the terms of the WellCare Health Plans, Inc.
2004 Equity Incentive Plan (the “2004 Plan”).  The terms and conditions of the
Restricted Stock Units also shall be governed by a restricted stock unit
agreement reflecting such grant pursuant to the 2004 Plan.  The Restricted Stock
Units shall vest in equal annual installments over the course of a four-year
period, as set forth in the governing restricted stock unit agreement.
 
        2.5   Future Awards.  In addition to the Restricted Stock Units provided
in Section 2.4, during the Term, Executive shall be entitled to earn equity
compensation awards granted under and subject to the terms of the 2004 Plan, or
a successor thereto, based upon Executive’s achievement of performance
objectives set by the Compensation Committee or the Board after consultation
with Executive, with an annual equity compensation award target of one hundred
fifty five percent (155%) of Executive’s annual salary for such fiscal year. 
The number of options, shares of restricted stock, or other equity awards
granted will be based on the standard valuation methodologies used by WellCare
under FAS 123(R) and applicable internal policies.  The exact terms of any
future awards, as well as the determination as to whether or not future awards
will be granted, remains in the sole and absolute discretion of the Compensation
Committee or the Board, subject to the terms of the Plan.  Until such time as
the Compensation Committee or the Board approves a future award, Executive is
not entitled by this Agreement or otherwise to receive any such award.
 
 
2

--------------------------------------------------------------------------------

 
 
        2.6     Housing and Relocation Expenses.
 
                 2.6.1            To facilitate Executive’s relocation, upon the
request of Executive made within six months of the Effective Date (and during
the Term), the Corporation shall pay all reasonable expenses associated with one
trip to locate a Tampa, Florida area residence; a full service move by a
national moving carrier selected by the Corporation for the purpose of
transporting household goods (including packing and unpacking of goods and
excluding any exceptional and unique furniture or other items) from Woodland
Hills, California to the Tampa, Florida area; shipment of two automobiles to
Tampa, Florida area; and one-way airline transportation to Tampa, Florida (the
“Relocation Expenses”).  All Relocation Expenses must be repaid to the
Corporation on a pro-rated basis if Executive resigns without “Good Reason,” as
defined below in Section 4.1.3, or is terminated for “Cause,” as defined below
in Section 4.1.2, less than one year after the date of Executive’s relocation
(the “Reimbursement Period”).  The obligation to repay Relocation Expenses will
be reduced on a pro rata basis based upon the number of months of the
Reimbursement Period remaining as of the date of Executive’s termination of
employment, and Executive specifically agrees that such repayment may be
deducted from any amounts owed to Executive.
 
         2.6.2            In connection with Executive’s continuing obligations
with respect to his residence in California, the Corporation shall make an
additional payment to Executive in the amount of $21,000; provided, however,
that if Executive resigns without “Good Reason,” as defined below in Section
4.1.3, or is terminated for “Cause,” as defined below in Section 4.1.2, less
than one year after the Effective Date, Executive shall be required to repay
that amount to the Corporation on a pro-rated basis.  The Executive’s repayment
obligation will be reduced on a pro rata basis based upon the number of months
remaining prior to the first anniversary of the Effective Date, as of the date
of Executive’s termination of employment, and Executive specifically agrees that
such repayment may be deducted from any amounts owed to Executive.  If any
portion of the payment referred to in this Section 2.6.1 is determined to be
taxable income to the Executive, then Executive shall be entitled to receive an
additional payment (a “Gross-Up Payment”) in an amount such that, after payment
by Executive of all taxes (including interest or penalties imposed with respect
to such taxes, but not including interest and penalties imposed by reason of
Executive’s failure to file timely tax returns or to pay taxes shown due on such
returns and any interest, additions, increases, or penalties unrelated to the
income tax or the Gross-Up Payment), including, without limitation, the income
tax imposed upon the Gross-Up Payment, Executive retains an amount of the
Gross-Up Payment equal to the income tax imposed upon the payment.  Unless
otherwise agreed by the parties, the determinations required to be made under
this Section 2.6.1, specifically whether and when a Gross-Up Payment is required
and the amount of such Gross-Up Payment and the assumptions to be utilized in
arriving at such determination, shall be made by a nationally recognized
accounting firm selected by Executive and reasonably acceptable to the
Corporation (the “Accounting Firm”), which shall provide detailed supporting
calculations both to the Corporation and Executive within 30 business days of
the receipt of notice from Executive, or such earlier time as is requested by
the Corporation.  All fees and expenses of the Accounting Firm shall be borne
solely by the Corporation.  Any Gross-Up Payment, as determined pursuant to this
Section 2.6.1, shall be paid by the Corporation to Executive within 30 days of
the receipt of the Accounting Firm’s determination.  If the Accounting Firm
determines that no income tax is payable by Executive, it shall furnish
Executive with a written opinion that failure to report the payment on
Executive’s applicable income tax returns would not result in the imposition of
a negligence or similar penalty.  Any good faith determination by the Accounting
Firm shall be binding upon the Corporation and Executive.
 
 
3

--------------------------------------------------------------------------------

 
 
         2.6.3            Executive shall receive a temporary housing allowance
of $5,000 per month for the first six months of his employment with the
Corporation.  Such housing allowance payments will be made on a monthly basis in
accordance with the Corporation’s regular payroll schedule.
 
ARTICLE 3
 
EXECUTIVE BENEFITS
 
3.1   Vacation.  Executive shall be entitled to no fewer than 23 days of
vacation each calendar year, and any holiday leave entitlement, including
floating holidays, in accordance with the general policies of the Corporation
applicable generally to other senior executives of the Corporation.  Unused
vacation shall carry over in accordance with such general policies of the
Corporation.  Notwithstanding the foregoing, during the first full year of the
Term, Executive shall be entitled to a total of 30 days of vacation.
 
3.2   Employee Benefits.  Executive shall receive all group insurance and
pension plan benefits and any other benefits on the same basis as are available
to other senior executives of the Corporation under the Corporation personnel
policies in effect from time to time.  Executive shall receive all other such
fringe benefits as the Corporation may offer to other senior executives of the
Corporation generally under the Corporation personnel policies in effect from
time to time, such as health and disability insurance coverage and paid sick
leave.  In addition, if Executive elects to purchase individual medical,
pharmacy, and/or dental benefit plans for a person who is not otherwise
presently eligible for coverage under the Corporation’s health benefit plans,
the Corporation shall, during the Term, reimburse Executive an amount equal to
the difference between the cost of the Corporation’s “single associate” and
“associate plus one” coverage, plus twenty five percent (25%) on such amount;
provided, that the Corporation’s obligation to reimburse any such amount shall
be terminated if such person becomes eligible to participate in the
Corporation’s health benefit plans or Executive fails to provide, on an annual
basis, proof of purchase of individual insurance for such person.
 
3.3   Indemnification.  Concurrently with the execution and delivery of this
Agreement, WellCare, the Corporation, and Executive are entering into an
indemnification agreement (the “Indemnification Agreement”).
 
3.4   Reimbursement for Expenses.  Executive shall be reimbursed by the
Corporation for all documented reasonable expenses incurred by Executive in the
performance of his duties or otherwise in furtherance of the business of the
Corporation in accordance with the policies of the Corporation in effect from
time to time.  Any reimbursement under this Section 3.4 that is taxable to
Executive shall be made by December 31 of the calendar year following the
calendar year in which Executive incurred the expense.
 
ARTICLE 4
 
TERMINATION
4.1   Grounds for Termination.
 
         4.1.1            Death or Disability.  Executive’s employment shall
terminate immediately in the event of Executive’s death or
Disability.  “Disability” means Executive is unable to engage in any substantial
gainful business activity by reason of any medically determinable physical or
mental impairment which can be expected to result in death or that has rendered
Executive unable effectively to carry out his duties and obligations under this
Agreement or unable to participate effectively and actively in the management of
WellCare and the Corporation for a period of 90 consecutive days or for shorter
periods aggregating to 120 days (whether or not consecutive) during any
consecutive 12 months of the Term.
 
 
4

--------------------------------------------------------------------------------

 
 
         4.1.2            Cause.  The Corporation shall have the right to
terminate Executive’s employment by giving written notice of such termination to
Executive upon the occurrence of any one or more of the following events
(“Cause”):
 
 (a)       
any willful act or willful omission, other than as a result of Executive’s
Disability, that represents a breach of any of the terms of this Agreement to
the material detriment of WellCare or the Corporation;

 
(b)       
bad faith by the Executive in the performance of his duties, consisting of
willful acts or willful omissions, other than as a result of Executive’s
Disability, to the material detriment of WellCare or the Corporation; or

 
(c)       
Executive’s conviction of, or pleading nolo contendere to, a crime that
constitutes a felony involving fraud, conversion, misappropriation, or
embezzlement under the laws of the United States or any political subdivision
thereof, which conviction has become final and non-appealable.

 
         4.1.3            Good Reason.  Executive may terminate his employment
under this Agreement by giving written notice to the Corporation upon the
occurrence of any one or more of the following events following a Change of
Control (“Good Reason”):
 
(a)       
a material diminution during the Term in Executive’s authority, duties or
responsibilities;

 
(b)       
a diminution of fifteen percent (15%) or more during the Term in Executive’s
base salary or annual bonus opportunity;

 
(c)       
a material breach by the Corporation or WellCare of any term of the Agreement;
or

 
(d)       
the Corporation’s or WellCare’s requiring Executive to be based at any office or
location outside of fifty miles from Executive’s current employment, except for
travel reasonably required in the performance of Executive’s responsibilities.

 
provided, however, that prior to a Change of Control only the occurrence of any
one or more of the following events will constitute Good Reason:
 
 
            (a)     
a diminution of fifteen percent (15%) or more during the Term in Executive’s
base salary or annual bonus opportunity, except as applicable generally to other
similarly situated senior executives of the Corporation;

 
 
5

--------------------------------------------------------------------------------

 
 
 
(b)
a material breach by the Corporation or WellCare of any term of the Agreement;
or

 
 
(c)
the Corporation’s or WellCare’s requiring Executive to be based at any office or
location outside of fifty miles from Executive’s current employment, except for
travel reasonably required in the performance of Executive’s responsibilities.

 
         4.1.4            Change of Control.  For purposes of this Agreement, a
“Change of Control” shall mean the occurrence of any of the following events:
 
(a)       
if any Person or Group is or becomes the Beneficial Owner, directly or
indirectly, of securities of WellCare representing more than 50% of either the
then fair market value of the then outstanding securities of  WellCare or the
combined voting power of the then outstanding securities of WellCare;

 
(b)       
the direct or indirect sale or transfer by WellCare of substantially all of its
assets in a single transaction or a series of related transactions;

 
  (c)        
the merger, consolidation or reorganization of WellCare with or into another
corporation or other entity in which the shareholders of more than 50% of the
voting power of WellCare’s voting securities immediately before such merger,
consolidation or reorganization do not own more than 50% of the voting power of
the voting securities of the surviving corporation or other entity immediately
after such merger, consolidation or reorganization; or

 
(d)       
during any consecutive 12-month period, individuals who at the beginning of such
period constitute the Board (together with any new directors whose election by
the Board or nomination for election by the stockholders of WellCare was
approved by a vote of a majority of the directors on the Board then still in
office who were either directors at the beginning of such period or whose
election or nomination for election was previously so approved) cease for any
reason to constitute a majority of the members of the Board then in office.

 
Notwithstanding the terms of this Section 4.1.4, none of the foregoing events
shall constitute a Change of Control if such event is not a “Change in Control
Event” under Treasury Regulations Section 1.409A-3(i)(5) or successor guidance
of the Internal Revenue Service.
 
For purposes of determining whether a Change of Control has occurred, a Person
or Group shall not be deemed to be “unrelated” if: (a) such Person or Group
directly or indirectly has Beneficial Ownership of more than 50% of the issued
and outstanding voting power of WellCare’s voting securities immediately before
the transaction in question, (b) WellCare has Beneficial Ownership of more than
50% of the voting power of the issued and outstanding voting securities of such
Person or Group, or (c) more than 50% of the voting power of the issued and
outstanding voting securities of such Person or Group are owned, directly or
indirectly, by Beneficial Owners of more than 50% of the issued and outstanding
voting power of WellCare voting securities immediately before the transaction in
question.
 
 
6

--------------------------------------------------------------------------------

 
 
The terms “Person,” “Group,” “Beneficial Owner,” and “Beneficial Ownership”
shall have the meanings used in the Securities Exchange Act of 1934, as
amended.  Notwithstanding the foregoing, (a) Persons will not be considered to
be acting as a “Group” solely because they purchase or own stock of WellCare at
the same time, or as a result of purchases in the same public offering, (b)
Persons will be considered to be acting as a “Group” if they are owners of a
corporation that enters into a merger, consolidation, reorganization, purchase
or acquisition of stock, or similar business transaction, with WellCare, and (c)
if a Person, including an entity, owns stock both in WellCare and in a
corporation that enters into a merger, consolidation, reorganization, purchase
or acquisition of stock, or similar transaction, with WellCare, such Person
shall be considered to be acting as a Group with other shareholders only with
respect to the ownership in such corporation prior to the transaction.
 
                                        4.1.5           Opportunity to
Cure.  Notwithstanding Sections 4.1.2 and 4.1.3, it shall be a condition
precedent to a party’s right to terminate Executive’s employment for Cause or
Good Reason, as applicable, that (a) such party shall have first given the other
party written notice stating with reasonable specificity the breach on which
such termination is premised within 90 days after the party providing such
notice becomes aware of such breach, and (b) if such breach is susceptible of
cure or remedy, such breach has not been cured or remedied within 45 days after
receipt of such notice.
 
        4.1.6           Any Other Reason.  Notwithstanding anything to the
contrary herein, the Corporation shall have the right to terminate Executive’s
employment under this Agreement at any time without Cause by giving written
notice of such termination to Executive, and Executive shall have the right to
terminate Executive’s employment under this Agreement at any time without Good
Reason by giving written notice of such termination to the Corporation.
 
                        4.2           Termination Date.  Except as provided in
Section 4.1.1 with respect to Executive’s death or Disability, and subject to
Section 4.1.5, any termination under Section 4.1 shall be effective upon receipt
of notice by Executive or the Corporation, as the case may be, of such
termination or upon such other later date as may be provided herein or specified
by the Corporation or Executive in the notice (the “Termination Date”).
 
4.3            Effect of Termination.
 
         4.3.1         Termination with Cause or without Good Reason.  In the
event that Executive’s employment is terminated by the Corporation with Cause or
by Executive without Good Reason, the Corporation shall pay all Accrued
Obligations to Executive in a lump sum in cash within ten days after the
Termination Date.  “Accrued Obligations” means the sum of (a) Executive’s base
salary hereunder through the Termination Date to the extent not theretofore
paid, (b) the amount of any incentive compensation, deferred compensation, and
other cash compensation accrued by Executive as of the Termination Date to the
extent not theretofore paid, and (c) any vacation pay, expense reimbursements
and other cash entitlements accrued by Executive as of the Termination Date to
the extent not theretofore paid; provided, however, vacation pay will not in any
event be based on more than the maximum number of vacation days that Executive
may be entitled to in a single year.
 
         4.3.2          Termination without Cause or with Good Reason.  In the
event that Executive’s employment is terminated by the Corporation without Cause
or by the Executive with Good Reason:
 
(a)        
The Corporation shall pay all Accrued Obligations to Executive in a lump sum in
cash within ten days after the Termination Date;

 
(b)        
The Corporation shall pay to Executive, no later than the Severance Payment
Deadline (as defined in Section 4.3.4) an amount equal to one times the
Executive’s Annual Salary as in effect on the Termination Date, as salary
continuation, payable over a period of twelve months in equal installments per
the Corporation’s regular payroll dates and procedures, less deductions as
required by law or authorized by the Executive.  The first installment shall be
paid on the first regular payroll date of the Company after the effective date
of the Release set forth in Section 4.3.4, and the last installment when the
entire amount is paid.  To the extent any such payment is not “deferred
compensation” for purposes of Section 409A of the Code and the regulations
promulgated thereunder (“Section 409A”), then such payment shall commence upon
the first due date for such salary continuation immediately after the date the
release is executed and no longer subject to revocation (the “Release Effective
Date”).  The first such payment shall include payment of all amounts that
otherwise would have been due prior to the Release Effective Date under the
terms of this Agreement applied as though such payments commenced immediately
upon the Termination Date, and any payments made thereafter shall continue as
provided herein;

 
 
7

--------------------------------------------------------------------------------

 
 
   (c)        
The Corporation shall pay to Executive, in a lump sum in cash, on the one-year
anniversary of the Termination Date, and in any event, no later than the
Severance Payment Deadline, the average of the two highest annual cash bonuses
earned by Executive for the three prior years or, if Executive has not been
employed for three years, the annual cash target bonus for the year of the
Termination Date; and

 
(d)        
For a one year period beginning on the Termination Date, the Corporation shall
reimburse Executive for the COBRA premiums above Executive’s employee
contribution in order to provide medical and dental insurance benefits to
Executive and/or Executive’s family at least equal to those which were provided
at the Termination Date; provided, further, that Executive agrees to elect COBRA
coverage to the extent available under the Corporation’s health insurance
plans.  Any payment or reimbursement under this Section 4.3.2(d) that is taxable
to Executive or any of his family members shall be made (subject to the
provisions of such health care plans that may require earlier payment) by
December 31 of the calendar year following the calendar year in which Executive
or such family member incurred the expense.

 
“Annual Salary” shall mean Executive’s highest annual salary over the 12 months
prior to the Termination Date.
 
         4.3.3          Termination Due to Death or Disability.  In the event
that Executive’s employment is terminated due to Executive’s death or
Disability, the Corporation shall pay all Accrued Obligations to Executive or
Executive’s estate in a lump sum in cash within ten days after the Termination
Date.
 
         4.3.4          Waiver and Release Agreement.  In consideration of the
severance payments and other benefits described in clauses (b), (c) and (d) of
Section 4.3.2, to which severance payments and benefits Executive would not
otherwise be entitled, and as a precondition to Executive becoming entitled to
such severance payments and other benefits under this Agreement, Executive
agrees to execute and deliver to the Corporation within 30 days after the
applicable Termination Date a Waiver and Release Agreement in the form attached
hereto as Exhibit A without alteration or addition other than to include the
date (the “Release”).  If Executive fails to execute and deliver the Release
Agreement within thirty 30 days after the applicable Termination Date, or if
Executive revokes such Release as provided therein, the Corporation shall have
no obligation to provide any of the severance payments and other benefits
described in clauses (b), (c) and (d) of Section 4.3.2.  The timing of severance
payments under clause (b) and (c) of Section 4.3.2 upon Executive’s execution
and delivery of the Release shall be further governed by the following
provisions (the last date on which such payments may be made, the “Severance
Payment Deadline”):
 
 
8

--------------------------------------------------------------------------------

 
 
(a)        
In any case in which the Release (and the expiration of any revocation rights
provided therein) could only become effective in a particular tax year of
Executive, payments conditioned on execution of the Release shall be made by the
end of the year in which the Release becomes effective and such revocation
rights have lapsed.

 
(b)       
In any case in which the Release (and the expiration of any revocation rights
provided therein) could become effective in one of two taxable years of
Executive depending on when Executive executes and delivers the Release,
payments conditioned on execution of the Release shall be made by the end of the
year in which the Release becomes effective and such revocation rights have
lapsed, but not earlier than the first business day of the later of such tax
years.

 
4.4   Required Delay For Certain Deferred Compensation and Section 409A.  In the
event that any compensation with respect to Executive’s termination is “deferred
compensation” within the meaning of Section 409A, the stock of WellCare, the
Corporation or any affiliate is publicly traded on an established securities
market or otherwise, and Executive is determined to be a “specified employee,”
as defined in Section 409A(a)(2)(B)(i) of the Code, payment of such compensation
shall be delayed as required by Section 409A.  Such delay shall last six months
from the date of Executive’s termination, except in the event of Executive’s
death.  Within 30 days following the end of such six-month period, or, if
earlier, Executive’s death, the Corporation shall make a catch-up payment to
Executive equal to the total amount of such payments that would have been made
during the six-month period but for this Section 4.4.  Such catch-up payment
shall bear simple interest at the prime rate of interest as published by the
Wall Street Journal’s bank survey as of the first day of the six-month period,
which such interest shall be paid with the catch-up payment.  Wherever payments
under this Agreement are to be made in installments, each such installment shall
be deemed to be a separate payment for purposes of Section
409A.  Notwithstanding any provision of this Agreement to the contrary, for
purposes of any provision of this Agreement providing for the payment of any
amounts or benefits upon or following a termination of employment that are
considered deferred compensation under Section 409A, references to Executive’s
“termination of employment” (and corollary terms) with the Corporation shall be
construed to refer to Executive’s “separation from service” (within the meaning
of Treas. Reg. Section 1.409A-1(h)) with the Corporation.
 
4.5   Non-Exclusivity of Rights.  Nothing in this Agreement shall prevent or
limit Executive’s continuing or future participation in any plan, program,
policy, or practice provided by the Corporation or its subsidiaries and for
which Executive may qualify, nor shall anything herein limit or otherwise affect
such rights as Executive may have under any other contract or agreement with the
Corporation or its subsidiaries at or subsequent to the Termination Date, which
shall be payable in accordance with such plan, policy, practice, or program or
contract or agreement, except as explicitly modified by this Agreement.
 
 
9

--------------------------------------------------------------------------------

 
 
ARTICLE 5
 
RESTRICTIVE COVENANTS
5.1   Confidential Information and Trade Secrets.
 
        5.1.1            Obligation to Maintain Confidentiality.  Executive
acknowledges that, by reason of Executive’s employment by the Corporation, the
Executive will have access to trade secrets and other confidential, proprietary,
and non-public information concerning the business or affairs of WellCare, the
Corporation, and their respective subsidiaries (collectively, the “WellCare
Companies”), including but not limited to methods or systems of their operation
or management, any information regarding their financial matters, or any other
material information (including member, subscriber, and provider lists and
identifying information regarding members and subscribers) concerning the
business of the WellCare Companies, their manner of operation, or their plans or
other material data (collectively, “Confidential Information”).  Executive
acknowledges that such trade secrets and Confidential Information are valuable
and unique assets of the WellCare Companies and covenants that, both during and
after the Term, Executive shall not disclose any trade secrets or Confidential
Information to any person or entity (except as Executive’s duties as a director,
officer or employee of WellCare and the Corporation require) without the prior
written authorization of the Board.  The obligation of confidentiality imposed
by this Section 5.1 shall not apply to trade secrets or Confidential Information
that otherwise become known to the public through no act of Executive in breach
of this Agreement or which are required to be disclosed by court order,
applicable law or regulatory requirements, nor shall it apply to Executive’s
disclosure of trade secrets or Confidential Information to his attorneys and
advisors in connection with a dispute between Executive and a WellCare Company.
 
        5.1.2            WellCare Company Property.  All records, designs,
business plans, financial statements, customer lists, manuals, memoranda, lists,
research and development plans, Intellectual Property and other property
delivered to or compiled by Executive by or on behalf of any WellCare Company or
its providers, clients or customers that pertain to the business of any WellCare
Company shall be and remain the property of such WellCare Company and be subject
at all times to its discretion and control.  Likewise, all correspondence,
reports, records, charts, advertising materials and other similar data
pertaining to the business, activities, research and development, Intellectual
Property or future plans of a WellCare Company that is collected by the
Executive shall be delivered promptly to such WellCare Company without request
by it upon termination of Executive’s employment.  For purposes of this Section
5.1.2, “Intellectual Property” shall mean patents, copyrights, trademarks, trade
dress, trade secrets, other such rights, and any applications therefor.
 
5.2   Inventions.  Executive is hereby retained in a capacity such that
Executive’s responsibilities may include the making of technical and managerial
contributions of value to the WellCare Companies.  Executive hereby assigns to
the applicable WellCare Company all rights, title and interest in such
contributions and inventions made or conceived by Executive alone or jointly
with others during the Term that relate to the business of such WellCare
Company.  This assignment shall include (a) the right to file and prosecute
patent applications on such inventions in any and all countries, (b) the patent
applications filed and patents issuing thereon, and (c) the right to obtain
copyright, trademark or trade name protection for any such work
product.  Executive shall promptly and fully disclose all such contributions and
inventions to the Corporation and assist the Corporation or any other WellCare
Company, as the case may be, in obtaining and protecting the rights therein
(including patents thereon), in any and all countries; provided, however, that
said contributions and inventions shall be the property of the applicable
WellCare Company, whether or not patented or registered for copyright, trademark
or trade name protection, as the case may be.  Notwithstanding the foregoing, no
WellCare Company shall have any right, title or interest in any work product or
copyrightable work developed outside of work hours and without the use of any
WellCare Company’s resources that does not relate to the business of any
WellCare Company and does not result from any work performed by Executive for
any WellCare Company.
 
 
10

--------------------------------------------------------------------------------

 
 
5.3   Unfair Competition.
 
         5.3.1           Scope of Covenant.  Executive acknowledges that in the
course of employment with the Company, Executive has had access to and gained
knowledge of the trade secrets and other Confidential Information of the
WellCare Companies; has had substantial relationships with the WellCare
Companies’ customers; and has performed services of special, unique, and
extraordinary value to the WellCare Companies.  Therefore, and in consideration
of the severance payments and other benefits described in clauses (b), (c) and
(d) of Section 4.3.2, to which severance payments and benefits Executive would
not otherwise be entitled, and as a precondition to Executive becoming entitled
to such severance payments and other benefits under this Agreement, Executive
agrees that notwithstanding any termination or non-renewal of this Agreement,
during any period Executive is employed by the Corporation and for a period of
one (1) year after termination of employment, Executive shall not, directly or
indirectly, for himself or on behalf of or in conjunction with any other person
or entity, without the prior written consent of the Board:
 
(a)         
work for, become employed by, or provide services to (whether as an employee,
consultant, independent contractor, officer, director, or board member) any
business that sells, markets, or provides any benefits or services within any
state where Executive’s position or service for such business is competitive
with or otherwise similar to any of Executive’s positions or services for the
WellCare Companies;

 
(b)         
induce or solicit any employee of any WellCare Company to leave the employ of
such WellCare Company, or recruit or hire any employee or former employee of any
WellCare Company, unless such former employee has not been employed by the
WellCare Group for a period in excess of six months; provided, however, that the
provisions of this clause (b) shall not apply to any member of Executive’s
immediate family, nor shall it apply to any WellCare Company employee unless
Executive has had material contact or involvement with that person during the
twelve-month period preceding the date on which Executive's employment with the
Corporation terminates;

 
(c)         
call upon any provider, customer, or agent of any WellCare Company about whom
Executive has gained Confidential Information or with whom Executive, by virtue
of his/her employment with the Corporation, has during the twelve-month period
preceding the date on which Executive's employment with the Corporation
terminates established a relationship or had material contact, for the purpose
of soliciting or selling benefits or services similar to those benefits or
services that the provider, customer, or agent provides to or purchases from the
WellCare Companies; provided, however, that the provisions of this clause (c)
only apply to those persons or entities who are providers, customers, or agents
of any WellCare Company at the time Executive ceases to be employed by the
Corporation or who were providers, customers, or agents of any WellCare Company
during the one-year period prior to the date Executive ceases to be employed by
the Corporation; or

 
 
11

--------------------------------------------------------------------------------

 
 
(d)         
induce, solicit, request, or advise any provider, customer, or agent of any
WellCare Company about whom Executive has gained Confidential Information or
with whom Executive, by virtue of his/her employment with the Corporation, has
established a relationship or had frequent contact, to withdraw, curtail, or
cancel its business dealings with such WellCare Company;

 
provided, however, that nothing in this Section 5.3.1 shall be construed to
preclude Executive from making any investment in the securities of any business
enterprise whether or not engaged in competition with any WellCare Company, to
the extent that such securities are actively traded on a national securities
exchange or in the over-the-counter market in the United States or on any
foreign securities exchange, but only if such investment does not exceed two
percent (2%) of the outstanding voting securities of such enterprise, provided
that such permitted activity shall not relieve the Executive from any other
provisions of this Agreement.
 
        5.3.2            Nondisparagement.  Executive agrees that he will not
talk about or otherwise communicate to any third parties in a malicious,
disparaging, or defamatory manner regarding any WellCare Company, and will not
make or authorize to be made any written or oral statement that may disparage or
damage the reputation of the WellCare Companies or their past or present
employees, officers or other representatives.
 
         5.3.3            Reasonableness.  It is agreed by the parties that the
foregoing covenants in this Section 5.3 impose a reasonable restraint on
Executive in light of the activities and business of the WellCare
Companies.  Executive acknowledges that the covenants in this Section 5.3 shall
not prevent Executive from earning a livelihood upon the termination of
employment hereunder, but merely prevent unfair competition with the WellCare
Companies for a limited period of time.
 
        5.3.4            Severability.  The covenants in this Section 5.3 are
severable and separate, and the unenforceability of any specific covenant shall
not affect the provisions of any other covenant or of any other provision of
this Agreement.  In the event any court of competent jurisdiction shall
determine that any provision of this Section 5.3 is invalid, illegal, or
unenforceable, then it is the intention of the parties that such restrictions be
enforced to the fullest extent that such court deems reasonable, and this
Agreement shall thereby be reformed.
 
        5.3.5            Enforcement by the Corporation not Limited.  All of the
covenants in this Section 5.3 shall be construed as an agreement independent of
any other provision in this Agreement, and the existence of any claim or cause
of action of Executive against any WellCare Company, whether predicated in this
Agreement or otherwise, shall not constitute a defense to the enforcement by the
Corporation or WellCare of such covenants.
 
 
12

--------------------------------------------------------------------------------

 
 
5.4          Breach of Restrictive Covenants.  The parties agree that a breach
or violation of this Article 5 will result in immediate and irreparable injury
and harm to the innocent party, and that the WellCare Companies shall have, in
addition to any and all remedies of law and other consequences under this
Agreement, the right to seek a temporary, preliminary, or permanent injunction,
specific performance, or other equitable relief from a court to enforce the
obligations hereunder or prevent the violation of the obligations hereunder.  In
addition, in the event of a breach or violation by Executive of the obligations
in Section 5.3, the one-year period shall be tolled until such breach or
violation has been cured.
 
5.5   Future Cooperation.
 
        5.5.1           Government Investigations and Responses to
Subpoenas.  Subject to the WellCare Companies’ preservation and assertion of any
otherwise applicable evidentiary privileges, no provision of this Agreement
shall in any way restrict Executive’s ability to cooperate or communicate with
any federal, state, or local agency in connection with any federal, state, or
local investigation or informal inquiry or be construed as prohibiting the
provision of non-privileged documents and/or testimony by Executive in response
to a subpoena issued by a court of competent jurisdiction, or as may otherwise
be required by law.  Executive understands that the WellCare Companies expect
Executive to cooperate and to respond to questions candidly and truthfully in
any such investigation or informal inquiry.  In the event of receipt of any
subpoena issued at the request of any private sector person or entity, Executive
agrees to notify WellCare promptly before complying with the subpoena, so that a
WellCare Company may take appropriate action to protect its interests, including
moving to quash the subpoena, as long as provision of such notice does not
violate any applicable law, rule, or court order.  If a WellCare Company seeks
to prevent disclosure in accordance with applicable legal procedures and
provides Executive with notice before the deadline for compliance with a
subpoena, Executive shall not make any such disclosures until either such
objections are withdrawn or finally adjudicated by the tribunal.
 
         5.5.2           Internal Investigations and Legal Proceedings.
 
 
(a)
During the Term and following the date on which Executive’s employment
terminates, regardless of the reason, Executive agrees to cooperate with the
WellCare Companies, their advisors, and their legal counsel and respond to
questions candidly and truthfully with respect to any internal inquiry or
investigation and any legal proceeding involving the WellCare Companies.  Such
cooperation shall include being available at reasonable times and places for
interviews, reviewing documents, testifying in a deposition or a legal or
administrative proceeding, and providing feedback to the WellCare Companies in
preparing defenses to any pending or potential future claims against the
WellCare Companies.  Executive shall be reimbursed for all travel expenses
reasonably incurred by Executive in connection with providing such cooperation
to WellCare Companies.

 
 
(b)
If Executive is legally required to appear or participate in any non-criminal
proceeding that involves or is brought against a WellCare Company, Executive
agrees to disclose to the WellCare Company, no later than ten business days
prior to the date that such disclosure is to be made, what Executive plans to
produce and otherwise to cooperate with the WellCare Companies.

 
 
13

--------------------------------------------------------------------------------

 
 
         5.5.3           It is expressly understood and agreed that nothing in
this Section 5.5 or the Agreement (or any other agreements with the WellCare
Companies) shall require Executive to take any action (including, without
limitation, consenting to an interview in any investigation or litigation) that
Executive in good faith believes would compromise Executive’s rights or
privileges under the United States Constitution or any state constitution.
 
ARTICLE 6
 
ARBITRATION
 
6.1   General.  Except for an action for equitable relief that is permitted to
be sought pursuant to Section 5.4, any controversy, dispute, or claim between
the parties to this Agreement, including any claim arising out of, in connection
with, or in relation to the formation, interpretation, performance or breach of
this Agreement shall be settled exclusively by arbitration, before a single
arbitrator, in accordance with this Article 6 and the then most applicable rules
of the American Arbitration Association.  Judgment upon any award rendered by
the arbitrator may be entered by any state or federal court having jurisdiction
thereof.  Such arbitration shall be administered by the American Arbitration
Association.  Arbitration shall be the exclusive remedy for determining any such
dispute, regardless of its nature.  Notwithstanding the foregoing, either party
may in an appropriate matter apply to a court for provisional relief, including
a temporary restraining order or a preliminary injunction, on the ground that
the award to which the applicant may be entitled in arbitration may be rendered
ineffectual without provisional relief.  Unless mutually agreed by the parties
otherwise, any arbitration shall take place in Tampa, Florida.
 
6.2   Selection of Arbitrator.  In the event the parties are unable to agree
upon an arbitrator, the parties shall select a single arbitrator from a list of
nine arbitrators drawn by the parties at random from the “Independent” (or “Gold
Card”) list of retired judges or, at the option of Executive, from a list of
nine persons (which shall be retired judges or corporate or litigation attorneys
experienced in executive employment agreements) provided by the office of the
American Arbitration Association having jurisdiction over Tampa, Florida.  If
the parties are unable to agree upon an arbitrator from the list so drawn, then
the parties shall each strike names alternately from the list, with the first to
strike being determined by lot.  After each party has used four strikes, the
remaining name on the list shall be the arbitrator.  If such person is unable to
serve for any reason, the parties shall repeat this process until an arbitrator
is selected.
 
6.3   Applicability of Arbitration; Remedial Authority.  This agreement to
resolve any disputes by binding arbitration shall extend to claims against any
parent, subsidiary or affiliate of each party, and, when acting within such
capacity, any officer, director, stockholder, employee or agent of each party,
or of any of the above, and shall apply as well to claims arising out of state
and federal statutes and local ordinances as well as to claims arising under the
common law.  In the event of a dispute subject to this paragraph the parties
shall be entitled to reasonable discovery subject to the discretion of the
arbitrator.  The remedial authority of the arbitrator (which shall include the
right to grant injunctive or other equitable relief) shall be the same as, but
no greater than, would be the remedial power of a court having jurisdiction over
the parties and their dispute.  The arbitrator shall, upon an appropriate
motion, dismiss any claim without an evidentiary hearing if the party bringing
the motion establishes that he or it would be entitled to summary judgment if
the matter had been pursued in court litigation.  In the event of a conflict
between the applicable rules of the American Arbitration Association and these
procedures, the provisions of these procedures shall govern.
 
 
14

--------------------------------------------------------------------------------

 
 
6.4   Fees and Costs.  Any filing or administrative fees shall be borne
initially by the party requesting arbitration.  The Corporation shall be
responsible for the costs and fees of the arbitration.  Notwithstanding the
foregoing, the prevailing party in such arbitration, as determined by the
arbitrator, and in any enforcement or other court proceedings, shall be
entitled, to the extent permitted by law, to reimbursement from the other party
for all of the prevailing party’s costs (including but not limited to the
arbitrator’s compensation), expenses, and attorneys’ fees, subject to the
requirement that such costs, expenses and attorneys’ fees are reasonable, as
determined by the arbitrator.
 
6.5   Award Final and Binding.  The arbitrator shall render an award and written
opinion, and the award shall be final and binding upon the parties.  If any of
the provisions of this paragraph, or of this Agreement, are determined to be
unlawful or otherwise unenforceable, in whole or in part, such determination
shall not affect the validity of the remainder of this Agreement, and this
Agreement shall be reformed to the extent necessary to carry out its provisions
to the greatest extent possible and to insure that the resolution of all
conflicts between the parties, including those arising out of statutory claims,
shall be resolved by neutral, binding arbitration.  If a court should find that
the arbitration provisions of this Agreement are not absolutely binding, then
the parties intend any arbitration decision and award to be fully admissible in
evidence in any subsequent action, given great weight by any finder of fact, and
treated as determinative to the maximum extent permitted by law.
 
ARTICLE 7
MISCELLANEOUS
7.1   Amendments.  The provisions of this Agreement may not be waived, altered,
amended or repealed in whole or in part except by the signed written consent of
the parties sought to be bound by such waiver, alteration, amendment or repeal.
 
7.2   Entire Agreement.  This Agreement, the Indemnification Agreement, and any
agreements pertaining to the Restricted Stock Units constitute the total and
complete agreement of the parties with respect to the subject matter hereof and
thereof and supersede all prior and contemporaneous understandings,  agreements
and letters heretofore made, and there are no other representations,
understandings or agreements.
 
7.3   Counterparts.  This Agreement may be executed in one of more counterparts,
each of which shall be deemed and original, but all of which shall together
constitute one and the same instrument.
 
7.4   Severability.  Each term, covenant, condition or provision of this
Agreement shall be viewed as separate and distinct, and in the event that any
such term, covenant, condition or provision shall be deemed by an arbitrator or
a court of competent jurisdiction to be invalid or unenforceable, the court or
arbitrator finding such invalidity or unenforceability shall modify or reform
this Agreement to give as much effect as possible to the terms and provisions of
this Agreement.  Any term or provision which cannot be so modified or reformed
shall be deleted and the remaining terms and provisions shall continue in full
force and effect.
 
7.5   Waiver or Delay.  The failure or delay on the part of the Corporation or
Executive to exercise any right or remedy, power or privilege hereunder shall
not operate as a waiver thereof.  A waiver, to be effective, must be in writing
and signed by the party making the waiver.  A written waiver of default shall
not operate as a waiver of any other default or of the same type of default on a
future occasion.
 
 
15

--------------------------------------------------------------------------------

 
 
7.6   Successors and Assigns.  This Agreement shall be binding on and shall
inure to the benefit of the parties to it and their respective heirs, legal
representatives, successors and assigns, except as otherwise provided
herein.  Neither this Agreement nor any of the rights, benefits, obligations or
duties hereunder may be assigned or transferred by Executive except by operation
of law.  Without the prior written consent of Executive, this Agreement shall
not be assigned by the Corporation.  The Corporation shall require any successor
(whether direct or indirect by purchase, merger, consolidation or otherwise) to
all or substantially all of the business and/or assets of the Corporation to
assume expressly and agree to perform this Agreement in the same manner and to
the same extent that the Corporation would be required to perform if no such
succession had taken place.
 
7.7   Necessary Acts.  Each party to this Agreement shall perform any further
acts and execute and deliver any additional agreements, assignments or documents
that may be reasonably necessary to carry out the provisions or to effectuate
the purpose of this Agreement.
 
7.8   Governing Law.  This Agreement shall be governed by and interpreted,
construed and enforced in accordance with the laws of the State of Delaware.
 
7.9   Notices.  All notices, requests, demands and other communications to be
given under this Agreement shall be in writing and shall be deemed to have been
duly given on the date of service, if personally served on the party to whom
notice is to be given, or 48 hours after mailing, if mailed to the party to whom
notice is to be given by certified or registered mail, return receipt requested,
postage prepaid, and properly addressed to the party at his address set forth as
follows or any other address that any party may designate by written notice to
the other parties:
 
To Executive:                                                         Scott Law
Address on file with the Corporation




To WellCare or the Corporation:                       WellCare Health Plans,
Inc.
8735 Henderson Road
Renaissance Two
Tampa, FL 33634
Attn: Chief Executive Officer
Facsimile:  (813) 290-6210


7.10          Headings and Captions.  The headings and captions used herein are
solely for the purpose of reference only and are not to be considered as
construing or interpreting the provisions of this Agreement.
 
7.11          Construction.  All terms and definitions contained herein shall be
construed in such a manner that shall give effect to the fullest extent possible
to the express or implied intent of the parties hereby.
 
7.12          Counsel.  Executive has been advised by WellCare and the
Corporation that he should consider seeking the advice of counsel in connection
with the execution of this Agreement and the other agreements contemplated
hereby and Executive has had an opportunity to do so.  Executive has read and
understands this Agreement, and has sought the advice of counsel to the extent
he has determined appropriate.
 
7.13          Withholding of Compensation.  Executive hereby agrees that the
Corporation may deduct and withhold from the compensation or other amounts
payable to Executive hereunder or otherwise in connection with Executive’s
employment any amounts required to be deducted and withheld by the Corporation
under the provisions of any applicable Federal, state and local statute, law,
regulation, ordinance or order.
 
 
16

--------------------------------------------------------------------------------

 
 
7.14          Prior Restrictive Covenants.  Executive has been advised by
WellCare and hereby agrees that Executive is not to take or bring with him to
WellCare or the Corporation any property of Health Net Inc. (“Health Net”) or
any other prior employer, and in connection with Executive’s employment with
WellCare and the Corporation, Executive shall not in any way use, rely on, refer
to, or disclose any confidential or proprietary business information or trade
secret of Health Net or any other prior employer.  Executive further agrees to
comply with any other restrictive covenants of a prior employer, including
Health Net, to which he is otherwise bound at any time during the Term.
 
[Remainder of Page Intentionally Left Blank]
 

 
17

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed and delivered as of the date first above written.
 
WELLCARE


WELLCARE HEALTH PLANS, INC.




By: /s/ Heath Schiesser                                                      
Name: Heath Schiesser
Title: President and CEO




CORPORATION


COMPREHENSIVE HEALTH
MANAGEMENT, INC.




By: /s/ Heath
Schiesser                                                                                                                 
Name: Heath Schiesser
Title: President and CEO




EXECUTIVE



                                                                                                               
/s/ Scott
Law                                                                        
Scott Law

 
18

--------------------------------------------------------------------------------

 



 
EXHIBIT A


WAIVER AND RELEASE AGREEMENT




           THIS WAIVER AND RELEASE AGREEMENT (this “Release”) is entered into as
of [          ] (the “Effective Date”), by Scott Law (the “Executive”) in
consideration of severance pay and benefits (the “Severance Payment”) provided
to the Executive by Comprehensive Health Management, Inc. (the “Corporation”)
pursuant to clauses (b), (c) and (d) of Section 4.3.2 of the Employment
Agreement by, between and among WellCare Health Plans, Inc., the Corporation and
the Executive.
 
1.           Waiver and Release.  Subject to the last sentence of the first
paragraph of this Section 1, the Executive, on his own behalf and on behalf of
his heirs, executors, administrators, attorneys and assigns, hereby
unconditionally and irrevocably releases, waives and forever discharges the
Corporation and each of its affiliates, parents, successors, predecessors, and
the subsidiaries, directors, owners, members, shareholders, officers, agents,
and employees of the Corporation and its affiliates, parents, successors,
predecessors, and subsidiaries (collectively, all of the foregoing are referred
to as the “Employer”), from any and all causes of action, claims and damages,
including attorneys’ fees, whether known or unknown, foreseen or unforeseen,
presently asserted or otherwise arising through the date of his signing of this
Release, concerning his employment or separation from employment.  Subject to
the last sentence of the first paragraph of this Section 1, this Release
includes, but is not limited to, any payments, benefits or damages arising under
any federal law (including, but not limited to, Title VII of the Civil Rights
Act of 1964, the Age Discrimination in Employment Act, the Employee Retirement
Income Security Act of 1974, the Americans with Disabilities Act, Executive
Order 11246, the Family and Medical Leave Act, and the Worker Adjustment and
Retraining Notification Act, each as amended); any claim arising under any state
or local laws, ordinances or regulations (including, but not limited to, any
state or local laws, ordinances or regulations requiring that advance notice be
given of certain workforce reductions); and any claim arising under any common
law principle or public policy, including, but not limited to, all suits in tort
or contract, such as wrongful termination, defamation, emotional distress,
invasion of privacy or loss of consortium.  Notwithstanding any other provision
of this Release to the contrary, this Release does not encompass, and Executive
does not release, waive or discharge, the obligations of WellCare and/or the
Corporation (a) to make the payments and provide the other benefits contemplated
by the Severance Agreement, or (b) under any restricted stock agreement, option
agreement or other agreement pertaining to Executive’s equity ownership, or (c)
under any indemnification or similar agreement with Executive.
 
               The Executive understands that by signing this Release, he is not
waiving any claims or administrative charges which cannot be waived by law.  He
is waiving, however, any right to monetary recovery or individual relief should
any federal, state or local agency (including the Equal Employment Opportunity
Commission) pursue any claim on his behalf arising out of or related to his
employment with and/or separation from employment with the Corporation.
 
               The Executive further agrees without any reservation whatsoever,
never to sue the Employer or become a party to a lawsuit on the basis of any and
all claims of any type lawfully and validly released in this Release.
 
 
1

--------------------------------------------------------------------------------

 
 
2.           Acknowledgments.  The Executive is signing this Release knowingly
and voluntarily.  He acknowledges that:
 
 
 
(a)
He is hereby advised in writing to consult an attorney before signing this
Release;

 
 
 
(b)
He has relied solely on his own judgment and/or that of his attorney regarding
the consideration for and the terms of this Release and is signing this Release
knowingly and voluntarily of his own free will;

 
 
 
(c)
He is not entitled to the Severance Payment unless he agrees to and honors the
terms of this Release;

 
 
 
(d)
He has been given at least 21 calendar days to consider this Release, or he
expressly waives his right to have at least 21 days to consider this Release;

 
 
 
(e)
He may revoke this Release within seven calendar days after signing it by
submitting a written notice of revocation to the Employer.  He further
understands that this Release is not effective or enforceable until after the
seven-day period of revocation has expired without revocation, and that if he
revokes this Release within the seven-day revocation period, he will not receive
the Severance Payment;

 
 
 
(f)
He has read and understands the Release and further understands that, subject to
the limitations contained herein, it includes a general release of any and all
known and unknown, foreseen or unforeseen claims presently asserted or otherwise
arising through the date of his signing of this Release that he may have against
the Employer; and

 
 
 
(g)
No statements made or conduct by the Employer has in any way coerced or unduly
influenced him or her to execute this Release.

 
3.           No Admission of Liability.  This Release does not constitute an
admission of liability or wrongdoing on the part of the Employer, the Employer
does not admit there has been any wrongdoing whatsoever against Executive, and
the Employer expressly denies that any wrongdoing has occurred.
 
4.           Entire Agreement.  There are no other agreements of any nature
between the Employer and the Executive with respect to the matters discussed in
this Release, except as expressly stated herein, and in signing this Release,
the Executive is not relying on any agreements or representations, except those
expressly contained in this Release.
 
5.           Execution.  It is not necessary that the Employer sign this Release
following the Executive’s full and complete execution of it for it to become
fully effective and enforceable.
 
6.           Severability.  If any provision of this Release is found, held or
deemed by a court of competent jurisdiction to be void, unlawful or
unenforceable under any applicable statute or controlling law, the remainder of
this Release shall continue in full force and effect.
 
7.           Governing Law.  This Release shall be governed by the laws of the
State of Florida, excluding the choice of law rules thereof.
 
 
2

--------------------------------------------------------------------------------

 
 
8.           Headings.  Section and subsection headings contained in this
Release are inserted for the convenience of reference only.  Section and
subsection headings shall not be deemed to be a part of this Release for any
purpose, and they shall not in any way define or affect the meaning,
construction or scope of any of the provisions hereof.
 
IN WITNESS WHEREOF, the undersigned has duly executed this Agreement as of the
day and year first herein above written.
 
                                                                               EXECUTIVE:




                                                                               __________________________

                                                                               Scott
Law
 
3
 
 